Exhibit 10.2

COMCAST CORPORATION

2003 STOCK OPTION PLAN

(AS AMENDED AND RESTATED EFFECTIVE FEBRUARY 28, 2007)

 

  1. Background and Purpose of Plan

(a)    Background. COMCAST CORPORATION, a Pennsylvania corporation hereby amends
and restates the Comcast Corporation 2003 Stock Option Plan, (the “Plan”),
effective February 28, 2007.

(b)    Purpose. The purpose of the Plan is to assist the Sponsor and its
Affiliates in retaining valued employees, officers and directors by offering
them a greater stake in the Sponsor’s success and a closer identity with it, and
to aid in attracting individuals whose services would be helpful to the Sponsor
and would contribute to its success.

 

  2. Definitions

(a)    “Affiliate” means, with respect to any Person, any other Person that,
directly or indirectly, is in control of, is controlled by, or is under common
control with, such Person. For purposes of this definition, the term “control,”
including its correlative terms “controlled by” and “under common control with,”
mean, with respect to any Person, the possession, directly or indirectly, of the
power to direct or cause the direction of the management and policies of such
Person, whether through the ownership of voting securities, by contract or
otherwise.

(b)    “AT&T Broadband Transaction” means the acquisition of AT&T Broadband
Corp. (now known as Comcast Cable Communications Holdings, Inc.) by the Sponsor.

(c)    “Board” means the board of directors of the Sponsor.

(d)    “Cash Right” means any right to receive cash in lieu of Shares granted
under the Plan and described in Paragraph 3(a)(iii).

(e)    “Cause” means (i) fraud; (ii) misappropriation; (iii) embezzlement;
(iv) gross negligence in the performance of duties; (v) self-dealing;
(vi) dishonesty; (vii) misrepresentation; (viii) conviction of a crime of a
felony; (ix) material violation of any Company policy; (x) material violation of
the Company’s Code of Ethics and Business Conduct or, (xi) in the case of an
employee of a Company who is a party to an employment agreement with a Company,
material breach of such agreement; provided that as to items (ix), (x) and (xi),
if capable of being cured, such event or condition remains uncured following 30
days written notice thereof.



--------------------------------------------------------------------------------

(f)    “Change of Control” means any transaction or series of transactions as a
result of which any Person who was a Third Party immediately before such
transaction or series of transactions owns then-outstanding securities of the
Sponsor such that such Person has the ability to direct the management of the
Sponsor, as determined by the Board in its discretion. The Board may also
determine that a Change of Control shall occur upon the completion of one or
more proposed transactions. The Board’s determination shall be final and
binding.

(g)    “Code” means the Internal Revenue Code of 1986, as amended.

(h)    “Comcast Plan” means any restricted stock, stock bonus, stock option or
other compensation plan, program or arrangement established or maintained by the
Sponsor or an Affiliate of the Sponsor, including, but not limited to this Plan,
the Comcast Corporation 2002 Stock Option Plan, the Comcast Corporation 2002
Restricted Stock Plan, the Comcast Corporation 1987 Stock Option Plan and the
AT&T Broadband Corp. Adjustment Plan.

(i)    “Committee” means the committee described in Paragraph 5, provided that
for purposes of Paragraph 7:

(i)    all references to the Committee shall be treated as references to the
Board with respect to any Option granted to or held by a Non-Employee Director;
and

(ii)    all references to the Committee shall be treated as references to the
Committee’s delegate with respect to any Option granted within the scope of the
delegate’s authority pursuant to Paragraph 5(b).

(j)    “Common Stock” means the Sponsor’s Class A Common Stock, par value, $.01.

(k)    “Company” means the Sponsor and the Subsidiary Companies.

(l)    “Date of Grant” means the date as of which an Option is granted.

(m)    “Disability” means a disability within the meaning of section 22(e)(3) of
the Code.

(n)    “Fair Market Value.” If Shares are listed on a stock exchange, Fair
Market Value shall be determined based on the last reported sale price of a
Share on the principal exchange on which Shares are listed on the date of
determination, or if such date is not a trading day, the next trading date. If
Shares are not so listed, but trades of Shares are reported on the Nasdaq
National Market, Fair Market Value shall be determined based on the last quoted
sale price of a Share on the Nasdaq National Market on the date of
determination, or if such date is not a trading day, the next trading date. If
Shares are not so listed nor trades of Shares so reported, Fair Market Value
shall be determined by the Board or the Committee in good faith.

 

-2-



--------------------------------------------------------------------------------

(o)    “Immediate Family” means an Optionee’s spouse and lineal descendants, any
trust all beneficiaries of which are any of such persons and any partnership all
partners of which are any of such persons.

(p)    “Incentive Stock Option” means an Option granted under the Plan,
designated by the Committee at the time of such grant as an Incentive Stock
Option within the meaning of section 422 of the Code and containing the terms
specified herein for Incentive Stock Options; provided, however, that to the
extent an Option granted under the Plan and designated by the Committee at the
time of grant as an Incentive Stock Option fails to satisfy the requirements for
an incentive stock option under section 422 of the Code for any reason, such
Option shall be treated as a Non-Qualified Option.

(q)    “Non-Employee Director” means an individual who is a member of the Board,
and who is not an employee of a Company, including an individual who is a member
of the Board and who previously was, but at the time of reference is not, an
employee of a Company.

(r)    “Non-Qualified Option” means:

(i)    an Option granted under the Plan, designated by the Committee at the time
of such grant as a Non-Qualified Option and containing the terms specified
herein for Non-Qualified Options; and

(ii)    an Option granted under the Plan and designated by the Committee at the
time of grant as an Incentive Stock Option, to the extent such Option fails to
satisfy the requirements for an incentive stock option under section 422 of the
Code for any reason.

(s)    “Officer” means an officer of the Sponsor (as defined in section 16 of
the 1934 Act).

(t)    “Option” means any stock option granted under the Plan and described in
Paragraph 3(a)(i) or Paragraph 3(a)(ii).

(u)    “Optionee” means a person to whom an Option has been granted under the
Plan, which Option has not been exercised in full and has not expired or
terminated.

(v)    “Other Available Shares” means, as of any date, the sum of:

(i)    the total number of Shares owned by an Optionee that were not acquired by
such Optionee pursuant to a Comcast Plan or otherwise in connection with the
performance of services to the Sponsor or an Affiliate; plus

(ii)    the excess, if any of:

(A)    the total number of Shares owned by an Optionee other than the Shares
described in Paragraph 2(v)(i); over

 

-3-



--------------------------------------------------------------------------------

(B)    the sum of:

(1)    the number of such Shares owned by such Optionee for less than six
months; plus

(2)    the number of such Shares owned by such Optionee that has, within the
preceding six months, been the subject of a withholding certification pursuant
to Paragraph 15(b) or any similar withholding certification under any other
Comcast Plan; plus

(3)    the number of such Shares owned by such Optionee that has, within the
preceding six months, been received in exchange for Shares surrendered as
payment, in full or in part, or as to which ownership was attested to as
payment, in full or in part, of the exercise price for an option to purchase any
securities of the Sponsor or an Affiliate of the Sponsor, under any Comcast
Plan, but only to the extent of the number of Shares surrendered or attested to;
plus

(4)    the number of such Shares owned by such Optionee as to which evidence of
ownership has, within the preceding six months, been provided to the Sponsor in
connection with the crediting of “Deferred Stock Units” to such Optionee’s
Account under the Comcast Corporation 2002 Deferred Stock Option Plan (as in
effect from time to time).

For purposes of this Paragraph 2(v), a Share that is subject to a deferral
election pursuant to another Comcast Plan shall not be treated as owned by an
Optionee until all conditions to the delivery of such Share have lapsed. The
number of Other Available Shares shall be determined separately for Common Stock
and for Special Common Stock. For purposes of determining the number of Other
Available Shares, the term “Shares” shall also include the securities held by a
Participant immediately before the consummation of the AT&T Broadband
Transaction that became Common Stock or Special Common Stock as a result of the
AT&T Broadband Transaction.

(w)    “Outside Director” means a member of the Board who is an “outside
director” within the meaning of section 162(m)(4)(C) of the Code and applicable
Treasury Regulations issued thereunder.

(x)    “Person” means an individual, a corporation, a partnership, an
association, a trust or any other entity or organization.

(y)    “Plan” means the Comcast Corporation 2002 Stock Option Plan.

(z)    “Share” or “Shares.”

(i)    Except as provided in this Paragraph 2(z), a share or shares Common
Stock;

(ii)    For purposes of Paragraphs 2(v), 7(d) and Paragraph 15, the term “Share”
or “Shares” also means a share or shares of Special Common Stock.

 

-4-



--------------------------------------------------------------------------------

(iii)    The term “Share” or “Shares” also means such other securities issued by
the Sponsor as may be the subject of an adjustment under Paragraph 10, or for
purposes of Paragraph 2(v) and Paragraph 15, as may have been the subject of a
similar adjustment under similar provisions of a Comcast Plan as now in effect
or as may have been in effect before the AT&T Broadband Transaction.

(aa)    “Special Common Stock” means the Sponsor’s Class A Special Common Stock,
par value $0.01.

(bb)    “Sponsor” means Comcast Corporation, a Pennsylvania corporation, as
successor to Comcast Holdings Corporation (formerly known as Comcast
Corporation), including any successor thereto by merger, consolidation,
acquisition of all or substantially all the assets thereof, or otherwise.

(cc)    “Subsidiary Companies” means all business entities that, at the time in
question, are subsidiaries of the Sponsor within the meaning of section 424(f)
of the Code.

(dd)    “Ten Percent Shareholder” means a person who on the Date of Grant owns,
either directly or within the meaning of the attribution rules contained in
section 424(d) of the Code, stock possessing more than 10% of the total combined
voting power of all classes of stock of his employer corporation or of its
parent or subsidiary corporations, as defined respectively in sections 424(e)
and (f) of the Code, provided that the employer corporation is a Company.

(ee)    “Terminating Event” means any of the following events:

(i)    the liquidation of the Sponsor; or

(ii)    a Change of Control.

(ff)    “Third Party” means any Person other than a Company, together with such
Person’s Affiliates, provided that the term “Third Party” shall not include the
Sponsor or an Affiliate of the Sponsor.

(gg)    “1933 Act” means the Securities Act of 1933, as amended.

(hh)    “1934 Act” means the Securities Exchange Act of 1934, as amended.

 

  3. Rights To Be Granted

(a)    Types of Options and Other Rights Available for Grant. Rights that may be
granted under the Plan are:

(i)    Incentive Stock Options, which give an Optionee who is an employee of a
Company the right for a specified time period to purchase a specified number of
Shares for a price not less than the Fair Market Value on the Date of Grant.

 

-5-



--------------------------------------------------------------------------------

(ii)    Non-Qualified Options, which give the Optionee the right for a specified
time period to purchase a specified number of Shares for a price determined by
the Committee; and

(iii)    Cash Rights, which give an Optionee the right for a specified time
period, and subject to such conditions, if any, as shall be determined by the
Committee and stated in the option document, to receive a cash payment of such
amount per Share as shall be determined by the Committee and stated in the
option document, in lieu of exercising a Non-Qualified Option.

(b)    Limit on Grant of Options. The maximum number of Shares for which Options
may be granted to any single individual in any calendar year, adjusted as
provided in Paragraph 10, shall be 10,000,000 Shares.

 

  4. Shares Subject to Plan

Subject to adjustment as provided in Paragraph 10, not more than 105 million
Shares in the aggregate (including Shares granted pursuant to the Plan as in
effect immediately before the closing of the AT&T Broadband Transaction, and as
adjusted to reflect the three-for-two stock split in the form of a 50% stock
dividend payable on February 21, 2007 to shareholders of record on February 14,
2007) may be issued pursuant to the Plan upon exercise of Options. Shares
delivered pursuant to the exercise of an Option may, at the Sponsor’s option, be
either treasury Shares or Shares originally issued for such purpose. If (a) an
Option covering Shares terminates or expires without having been exercised in
full, (b) the Sponsor withholds Shares to satisfy its minimum tax withholding
requirements as provided in Paragraph 15(b) and Paragraph 15(c) or (c) effective
February 28, 2007, an Option covering Shares is exercised pursuant to the
cashless exercise provisions of Paragraph 7(d)(iv), other Options may be granted
covering the Shares as to which the Option terminated or expired, covering the
Shares so withheld to satisfy the Sponsor’s minimum tax withholding requirements
or covering the Shares that were subject to such Option but not delivered
because of the application of such cashless exercise provisions, as applicable.

 

  5. Administration of Plan

(a)    Committee. The Plan shall be administered by the Compensation Committee
of the Board or any other committee or subcommittee designated by the Board,
provided that the committee administering the Plan is composed of two or more
non-employee members of the Board, each of whom is an Outside Director.

(b)    Delegation of Authority.

(i)    Named Executive Officers and Section 16(b) Officers. All authority with
respect to the grant, amendment, interpretation and administration of Options
with respect to any employee or officer of a Company who is either (x) a Named
Executive Officer (i.e., an officer who is required to be listed in the
Company’s Proxy Statement Compensation Table) or (y) is subject to the
short-swing profit recapture rules of section 16(b) of the 1934 Act, is reserved
to the Committee.

 

-6-



--------------------------------------------------------------------------------

(ii)    Senior Officers and Highly Compensated Employees. The Committee may
delegate to a committee consisting of the Chairman of the Committee and one or
more officers of the Company designated by the Committee, discretion under the
Plan to grant, amend, interpret and administer Options with respect to any
employee or officer of a Company who (x) holds a position with Comcast
Corporation of Senior Vice President or a position of higher rank than Senior
Vice President or (y) has a base salary of $500,000 or more, provided that an
Option granted pursuant to this delegated authority may not have an exercise
price per Share that is less than the Fair Market Value on the Date of Grant.

(iii)    Other Employees. The Committee may delegate to an officer of the
Company, or a committee of two or more officers of the Company, discretion under
the Plan to grant, amend, interpret and administer Options with respect to any
employee or officer of a Company other than an employee or officer described in
Paragraph 5(b)(i) or Paragraph 5(b)(ii), provided that an Option granted
pursuant to this delegated authority may not have an exercise price per Share
that is less than the Fair Market Value on the Date of Grant.

(iv)    Termination of Delegation of Authority. Delegation of authority as
provided under this Paragraph 5(b) shall continue in effect until the earliest
of:

(x)    such time as the Committee shall, in its discretion, revoke such
delegation of authority;

(y)    in the case of delegation under Paragraph 5(b)(ii), the delegate shall
cease to serve as Chairman of the Committee or serve as an employee of the
Company for any reason, as the case may be and in the case of delegation under
Paragraph 5(b)(iii), the delegate shall cease to serve as an employee of the
Company for any reason; or

(z)    the delegate shall notify the Committee that he declines to continue to
exercise such authority.

(c)    Meetings. The Committee shall hold meetings at such times and places as
it may determine. Acts approved at a meeting by a majority of the members of the
Committee or acts approved by the unanimous consent of the members of the
Committee shall be the valid acts of the Committee.

(d)    Exculpation. No member of the Committee shall be personally liable for
monetary damages for any action taken or any failure to take any action in
connection with the administration of the Plan or the granting of Options
thereunder unless (i) the member of the Committee has breached or failed to
perform the duties of his office, and (ii) the breach or failure to perform
constitutes self-dealing, willful misconduct or recklessness; provided, however,
that the provisions of this Paragraph 5(d) shall not apply to the responsibility
or liability of a member of the Committee pursuant to any criminal statute.

(e)    Indemnification. Service on the Committee shall constitute service as a
member of the Board. Each member of the Committee shall be entitled without
further act on his part to indemnity from the Sponsor to the fullest extent
provided by applicable law and the Sponsor’s By-laws in connection with or
arising out of any actions, suit or proceeding with

 

-7-



--------------------------------------------------------------------------------

respect to the administration of the Plan or the granting of Options thereunder
in which he may be involved by reasons of his being or having been a member of
the Committee, whether or not he continues to be such member of the Committee at
the time of the action, suit or proceeding.

 

  6. Eligibility

(a)    Eligible individuals to whom Options may be granted shall be employees,
officers or directors of a Company who are selected by the Committee for the
grant of Options. Eligible individuals to whom Cash Rights may be granted shall
be individuals who are employees of a Company on the Date of Grant other than
Officers. The terms and conditions of Options granted to individuals other than
Non-Employee Directors shall be determined by the Committee, subject to
Paragraph 7. The terms and conditions of Cash Rights shall be determined by the
Committee, subject to Paragraph 7. The terms and conditions of Options granted
to Non-Employee Directors shall be determined by the Board, subject to Paragraph
7.

(b)    An Incentive Stock Option shall not be granted to a Ten Percent
Shareholder except on such terms concerning the option price and term as are
provided in Paragraph 7(b) and 7(g) with respect to such a person. An Option
designated as Incentive Stock Option granted to a Ten Percent Shareholder but
which does not comply with the requirements of the preceding sentence shall be
treated as a Non-Qualified Option. An Option designated as an Incentive Stock
Option shall be treated as a Non-Qualified Option if the Optionee is not an
employee of a Company on the Date of Grant.

 

  7. Option Documents and Terms—In General

All Options granted to Optionees shall be evidenced by option documents. The
terms of each such option document for any Optionee who is an employee of a
Company shall be determined from time to time by the Committee, and the terms of
each such option document for any Optionee who is a Non-Employee Director shall
be determined from time to time by the Board, consistent, however, with the
following:

(a)    Time of Grant. All Options shall be granted on or before February 25,
2013.

(b)    Option Price. Except as otherwise provided in Section 13(b), the option
price per Share with respect to any Option shall be determined by the Committee,
provided, however, that with respect to any Incentive Stock Options, the option
price per share shall not be less than 100% of the Fair Market Value of such
Share on the Date of Grant, and provided further that with respect to any
Incentive Stock Options granted to a Ten Percent Shareholder, the option price
per Share shall not be less than 110% of the Fair Market Value of such Share on
the Date of Grant.

(c)    Restrictions on Transferability. No Option granted under this Paragraph 7
shall be transferable otherwise than by will or the laws of descent and
distribution and, during the lifetime of the Optionee, shall be exercisable only
by him or for his benefit by his attorney-in-fact or guardian; provided that the
Committee may, in its discretion, at the time of grant of a Non-Qualified Option
or by amendment of an option document for an Incentive Stock Option or a
Non-Qualified Option, provide that Options granted to or held by an Optionee may

 

-8-



--------------------------------------------------------------------------------

be transferred, in whole or in part, to one or more transferees and exercised by
any such transferee; provided further that (i) any such transfer is without
consideration and (ii) each transferee is a member of such Optionee’s Immediate
Family; and provided further that any Incentive Stock Option granted pursuant to
an option document which is amended to permit transfers during the lifetime of
the Optionee shall, upon the effectiveness of such amendment, be treated
thereafter as a Non-Qualified Option. No transfer of an Option shall be
effective unless the Committee is notified of the terms and conditions of the
transfer and the Committee determines that the transfer complies with the
requirements for transfers of Options under the Plan and the option document.
Any person to whom an Option has been transferred may exercise any Options only
in accordance with the provisions of Paragraph 7(g) and this Paragraph 7(c).

(d)    Payment Upon Exercise of Options. With respect to Options granted on and
after February 28, 2007, full payment for Shares purchased upon the exercise of
an Option shall be made pursuant to one or more of the following methods as
determined by the Committee and set forth in the Option document:

(i)    In cash;

(ii)    By certified check payable to the order of the Sponsor;

(iii)    By surrendering or attesting to ownership of Shares with an aggregate
Fair Market Value equal to the aggregate option price, provided, however, with
respect to Options granted before February 28, 2007, that ownership of Shares
may be attested to and Shares may be surrendered in satisfaction of the option
price only if the Optionee certifies in writing to the Sponsor that the Optionee
owns a number of Other Available Shares as of the date the Option is exercised
that is at least equal to the number of Shares as to which ownership has been
attested, or the number of Shares to be surrendered in satisfaction of the
Option Price, as applicable; provided further, however, that the option price
may not be paid in Shares if the Committee determines that such method of
payment would result in liability under section 16(b) of the 1934 Act to an
Optionee. Except as otherwise provided by the Committee, if payment is made in
whole or in part by surrendering Shares, the Optionee shall deliver to the
Sponsor certificates registered in the name of such Optionee representing Shares
legally and beneficially owned by such Optionee, free of all liens, claims and
encumbrances of every kind and having a Fair Market Value on the date of
delivery that is equal to or greater than the aggregate option price for the
Option Shares subject to payment by the surrender of Shares, accompanied by
stock powers duly endorsed in blank by the record holder of the Shares
represented by such certificates; and if payment is made in whole or in part by
attestation of ownership, the Optionee shall attest to ownership of Shares
representing Shares legally and beneficially owned by such Optionee, free of all
liens, claims and encumbrances of every kind and having a Fair Market Value on
the date of attestation that is equal to or greater than the aggregate option
price for the Option Shares subject to payment by attestation of Share
ownership. The Committee may impose such limitations and prohibitions on
attestation or ownership of Shares and the use of Shares to exercise an Option
as it deems appropriate; or

(iv)    Via cashless exercise, such that subject to the other terms and
conditions of the Plan, following the date of exercise, the Company shall
deliver to the

 

-9-



--------------------------------------------------------------------------------

Optionee Shares having a Fair Market Value, as of the date of exercise, equal to
the excess, if any, of (A) the Fair Market Value of such Shares on the date of
exercise of the Option over (B) the sum of (I) the aggregate Option Price for
such Shares, plus (II) the applicable tax withholding amounts (as determined
pursuant to Paragraph 15) for such exercise; provided that in connection with
such cashless exercise that would not result in the issuance of a whole number
of Shares, the Company shall withhold cash that would otherwise be payable to
the Optionee from its regular payroll or the Optionee shall deliver cash or a
certified check payable to the order of the Company for the balance of the
option price for a whole Share to the extent necessary to avoid the issuance of
a fractional Share or the payment of cash by the Company (as provided in
Paragraph 7(e)).

Except as authorized by the Committee and agreed to by an Optionee, with respect
to Options granted before February 28, 2007, the payment methods described in
Paragraph 7(d)(i), (ii) and (iii) shall, to the extent so provided in an Option
document, be the exclusive payment methods, provided that the Committee may, in
its sole discretion, and subject to the Optionee’s written consent on a form
provided by the Committee, authorize Option documents covering Options granted
before February 28, 2007 to be amended to provide that the payment method
described in Paragraph 7(d)(iv) shall be an additional or the exclusive payment
method.

(e)    Issuance of Certificate Upon Exercise of Options; Payment of Cash. For
purposes of the Plan, the Sponsor may satisfy its obligation to deliver Shares
following the exercise of Options either by (i) delivery of a physical
certificate for Shares issuable on the exercise of Options or (ii) arranging for
the recording of Optionee’s ownership of Shares issuable on the exercise of
Options on a book entry recordkeeping system maintained on behalf of the
Sponsor. Only whole Shares shall be issuable upon exercise of Options. No
fractional Shares shall be issued. Any right to a fractional Share shall be
satisfied in cash. Following the exercise of an Option and the satisfaction of
the conditions of Paragraph 9, the Sponsor shall deliver to the Optionee the
number of whole Shares issuable on the exercise of an Option and a check for the
Fair Market Value on the date of exercise of any fractional Share to which the
Optionee is entitled.

(f)    Termination of Employment. For purposes of the Plan, a transfer of an
employee between two employers, each of which is a Company, shall not be deemed
a termination of employment. For purposes of Paragraph 7(g), an Optionee’s
termination of employment shall be deemed to occur on the date an Optionee
ceases to have a regular obligation to perform services for a Company, without
regard to whether (i) the Optionee continues on the Company’s payroll for
regular, severance or other pay or (ii) the Optionee continues to participate in
one or more health and welfare plans maintained by the Company on the same basis
as active employees. Whether an Optionee ceases to have a regular obligation to
perform services for a Company shall be determined by the Committee in its sole
discretion. Notwithstanding the foregoing, if an Optionee is a party to an
employment agreement or severance agreement with a Company which establishes the
effective date of such Optionee’s termination of employment for purposes of this
Paragraph 7(f), that date shall apply. For an Optionee who is a Non-Employee
Director, all references to any termination of employment shall be treated as a
termination of service to the Sponsor as a Non-Employee Director.

 

-10-



--------------------------------------------------------------------------------

(g)    Periods of Exercise of Options. An Option shall be exercisable in whole
or in part at such time or times as may be determined by the Committee and
stated in the option document, provided, however, that if the grant of an Option
would be subject to section 16(b) of the 1934 Act, unless the requirements for
exemption therefrom in Rule 16b-3(c)(1), under such Act, or any successor
provision, are met, the option document for such Option shall provide that such
Option is not exercisable until not less than six months have elapsed from the
Date of Grant. Except as otherwise provided by the Committee in its discretion,
no Option shall first become exercisable following an Optionee’s termination of
employment for any reason; provided further, that:

(i)    In the event that an Optionee terminates employment with the Company for
any reason other than death or Cause, any Option held by such Optionee and which
is then exercisable shall be exercisable for a period of 90 days following the
date the Optionee terminates employment with the Company (unless a longer period
is established by the Committee); provided, however, that if such termination of
employment with the Company is due to the Disability of the Optionee, he shall
have the right to exercise those of his Options which are then exercisable for a
period of one year following such termination of employment (unless a longer
period is established by the Committee); provided, however, that in no event
shall an Incentive Stock Option be exercisable after five years from the Date of
Grant in the case of a grant to a Ten Percent Shareholder, nor shall any other
Option be exercisable after ten years from the Date of Grant.

(ii)    In the event that an Optionee terminates employment with the Company by
reason of his death, any Option held at death by such Optionee which is then
exercisable shall be exercisable for a period of one year from the date of death
(unless a longer period is established by the Committee) by the person to whom
the rights of the Optionee shall have passed by will or by the laws of descent
and distribution; provided, however, that in no event shall an Incentive Stock
Option be exercisable after five years from the Date of Grant in the case of a
grant to a Ten Percent Shareholder, nor shall any other Option be exercisable
after ten years from the Date of Grant.

(iii)    In the event that an Optionee’s employment with the Company is
terminated for Cause, each unexercised Option held by such Optionee shall
terminate and cease to be exercisable; provided further, that in such event, in
addition to immediate termination of the Option, the Optionee, upon a
determination by the Committee shall automatically forfeit all Shares otherwise
subject to delivery upon exercise of an Option but for which the Sponsor has not
yet delivered the Share certificates, upon refund by the Sponsor of the option
price.

(h)    Date of Exercise. The date of exercise of an Option shall be the date on
which written notice of exercise, addressed to the Sponsor at its main office to
the attention of its Secretary, is hand delivered, telecopied or mailed first
class postage prepaid; provided, however, that the Sponsor shall not be
obligated to deliver any certificates for Shares pursuant to the exercise of an
Option until the Optionee shall have made payment in full of the option price
for such Shares. Each such exercise shall be irrevocable when given. Each notice
of exercise must (i) specify the Incentive Stock Option, Non-Qualified Option or
combination thereof being exercised; and (ii) if applicable, include a statement
of preference (which shall

 

-11-



--------------------------------------------------------------------------------

binding on and irrevocable by the Optionee but shall not be binding on the
Committee) as to the manner in which payment to the Sponsor shall be made. Each
notice of exercise shall also comply with the requirements of Paragraph 15.

(i)    Cash Rights. The Committee may, in its sole discretion, provide in an
option document for an eligible Optionee that Cash Rights shall be attached to
Non-Qualified Options granted under the Plan. All Cash Rights that are attached
to Non-Qualified Options shall be subject to the following terms:

(i)    Such Cash Right shall expire no later than the Non-Qualified Option to
which it is attached.

(ii)    Such Cash Right shall provide for the cash payment of such amount per
Share as shall be determined by the Committee and stated in the option document.

(iii)    Such Cash Right shall be subject to the same restrictions on
transferability as the Non-Qualified Option to which it is attached.

(iv)    Such Cash Right shall be exercisable only when such conditions to
exercise as shall be determined by the Committee and stated in the option
document, if any, have been satisfied.

(v)    Such Cash Right shall expire upon the exercise of the Non-Qualified
Option to which it is attached.

(vi)    Upon exercise of a Cash Right that is attached to a Non-Qualified
Option, the Option to which the Cash Right is attached shall expire.

 

  8. Limitation on Exercise of Incentive Stock Options

The aggregate Fair Market Value (determined as of the time Options are granted)
of the Shares with respect to which Incentive Stock Options may first become
exercisable by an Optionee in any one calendar year under the Plan and any other
plan of the Company shall not exceed $100,000. The limitations imposed by this
Paragraph 8 shall apply only to Incentive Stock Options granted under the Plan,
and not to any other options or stock appreciation rights. In the event an
individual receives an Option intended to be an Incentive Stock Option which is
subsequently determined to have exceeded the limitation set forth above, or if
an individual receives Options that first become exercisable in a calendar year
(whether pursuant to the terms of an option document, acceleration of
exercisability or other change in the terms and conditions of exercise or any
other reason) that have an aggregate Fair Market Value (determined as of the
time the Options are granted) that exceeds the limitations set forth above, the
Options in excess of the limitation shall be treated as Non-Qualified Options.

 

  9. Rights as Shareholders

An Optionee shall not have any right as a shareholder with respect to any Shares
subject to his Options until the Option shall have been exercised in accordance
with the terms of the Plan and the option document and the Optionee shall have
paid the full purchase price for the

 

-12-



--------------------------------------------------------------------------------

number of Shares in respect of which the Option was exercised and the Optionee
shall have made arrangements acceptable to the Sponsor for the payment of
applicable taxes consistent with Paragraph 15.

 

  10. Changes in Capitalization

In the event that Shares are changed into or exchanged for a different number or
kind of shares of stock or other securities of the Sponsor, whether through
merger, consolidation, reorganization, recapitalization, stock dividend, stock
split-up or other substitution of securities of the Sponsor, the Board shall
make appropriate equitable anti-dilution adjustments to the number and class of
shares of stock available for issuance under the Plan, and subject to
outstanding Options, and to the option prices and the amounts payable pursuant
to any Cash Rights. Any reference to the option price in the Plan and in option
documents shall be a reference to the option price as so adjusted. Any reference
to the term “Shares” in the Plan and in option documents shall be a reference to
the appropriate number and class of shares of stock available for issuance under
the Plan, as adjusted pursuant to this Paragraph 10. The Board’s adjustment
shall be effective and binding for all purposes of this Plan.

 

  11. Terminating Events

(a)    The Sponsor shall give Optionees at least thirty (30) days’ notice (or,
if not practicable, such shorter notice as may be reasonably practicable) prior
to the anticipated date of the consummation of a Terminating Event. Upon receipt
of such notice, and for a period of ten (10) days thereafter (or such shorter
period as the Board shall reasonably determine and so notify the Optionees),
each Optionee shall be permitted to exercise the Option to the extent the Option
is then exercisable; provided that, the Sponsor may, by similar notice, require
the Optionee to exercise the Option, to the extent the Option is then
exercisable, or to forfeit the Option (or portion thereof, as applicable). The
Committee may, in its discretion, provide that upon the Optionee’s receipt of
the notice of a Terminating Event under this Paragraph 11(a), the entire number
of Shares covered by Options shall become immediately exercisable.

(b)    Notwithstanding Paragraph 11(a), in the event the Terminating Event is
not consummated, the Option shall be deemed not to have been exercised and shall
be exercisable thereafter to the extent it would have been exercisable if no
such notice had been given.

 

  12. Interpretation

The Committee shall have the power to interpret the Plan and to make and amend
rules for putting it into effect and administering it. It is intended that the
Incentive Stock Options granted under the Plan shall constitute incentive stock
options within the meaning of section 422 of the Code, and that Shares
transferred pursuant to the exercise of Non-Qualified Options shall constitute
property subject to federal income tax pursuant to the provisions of section 83
of the Code. The provisions of the Plan shall be interpreted and applied insofar
as possible to carry out such intent.

 

-13-



--------------------------------------------------------------------------------

  13. Amendments

(a)    In General. The Board or the Committee may amend the Plan from time to
time in such manner as it may deem advisable. Nevertheless, neither the Board
nor the Committee may, without obtaining approval within twelve months before or
after such action by such vote of the Sponsor’s shareholders as may be required
by Pennsylvania law for any action requiring shareholder approval, or by a
majority of votes cast at a duly held shareholders’ meeting at which a majority
of all voting stock is present and voting on such amendment, either in person or
in proxy (but not, in any event, less than the vote required pursuant to Rule
16b-3(b) under the 1934 Act) change the class of individuals eligible to receive
an Incentive Stock Option, extend the expiration date of the Plan, decrease the
minimum option price of an Incentive Stock Option granted under the Plan or
increase the maximum number of shares as to which Options may be granted, except
as provided in Paragraph 10 hereof.

(b)    Repricing of Options. Notwithstanding any provision in the Plan to the
contrary, neither the Board nor the Committee may, without obtaining prior
approval by the Sponsor’s shareholders, reduce the option price of any issued
and outstanding Option granted under the Plan at any time during the term of
such option (other than by adjustment pursuant to Paragraph 10 relating to
Changes in Capitalization). This Paragraph 13(b) may not be repealed, modified
or amended without the prior approval of the Sponsor’s shareholders.

 

  14. Securities Law

(a)    In General. The Committee shall have the power to make each grant under
the Plan subject to such conditions as it deems necessary or appropriate to
comply with the then-existing requirements of the 1933 Act or the 1934 Act,
including Rule 16b-3 (or any similar rule) of the Securities and Exchange
Commission.

(b)    Acknowledgment of Securities Law Restrictions on Exercise. To the extent
required by the Committee, unless the Shares subject to the Option are covered
by a then current registration statement or a Notification under Regulation A
under the 1933 Act, each notice of exercise of an Option shall contain the
Optionee’s acknowledgment in form and substance satisfactory to the Committee
that:

(i)    the Shares subject to the Option are being purchased for investment and
not for distribution or resale (other than a distribution or resale which, in
the opinion of counsel satisfactory to the Sponsor, may be made without
violating the registration provisions of the Act);

(ii)    the Optionee has been advised and understands that (A) the Shares
subject to the Option have not been registered under the 1933 Act and are
“restricted securities” within the meaning of Rule 144 under the 1933 Act and
are subject to restrictions on transfer and (B) the Sponsor is under no
obligation to register the Shares subject to the Option under the 1933 Act or to
take any action which would make available to the Optionee any exemption from
such registration;

(iii)    the certificate evidencing the Shares may bear a restrictive legend;
and

 

-14-



--------------------------------------------------------------------------------

(iv)    the Shares subject to the Option may not be transferred without
compliance with all applicable federal and state securities laws.

(c)    Delay of Exercise Pending Registration of Securities. Notwithstanding any
provision in the Plan or an option document to the contrary, if the Committee
determines, in its sole discretion, that issuance of Shares pursuant to the
exercise of an Option should be delayed pending registration or qualification
under federal or state securities laws or the receipt of a legal opinion that an
appropriate exemption from the application of federal or state securities laws
is available, the Committee may defer exercise of any Option until such Shares
are appropriately registered or qualified or an appropriate legal opinion has
been received, as applicable.

 

  15. Withholding of Taxes on Exercise of Option

(a)    Whenever the Company proposes or is required to deliver or transfer
Shares in connection with the exercise of an Option, the Company shall have the
right to (i) require the recipient to remit to the Sponsor an amount sufficient
to satisfy any federal, state and local withholding tax requirements prior to
the delivery or transfer of any certificate or certificates for such Shares or
(ii) take any action whatever that it deems necessary to protect its interests
with respect to tax liabilities. The Sponsor’s obligation to make any delivery
or transfer of Shares on the exercise of an Option shall be conditioned on the
recipient’s compliance, to the Sponsor’s satisfaction, with any withholding
requirement. In addition, if the Committee grants Options or amends option
documents to permit Options to be transferred during the life of the Optionee,
the Committee may include in such option documents such provisions as it
determines are necessary or appropriate to permit the Company to deduct
compensation expenses recognized upon exercise of such Options for federal or
state income tax purposes.

(b)    Except as otherwise provided in this Paragraph 15(b), any tax liabilities
incurred in connection with the exercise of an Option under the Plan other than
an Incentive Stock Option shall be satisfied by the Sponsor’s withholding a
portion of the Shares underlying the Option exercised having a Fair Market Value
approximately equal to the minimum amount of taxes required to be withheld by
the Sponsor under applicable law, unless otherwise determined by the Committee
with respect to any Optionee. Notwithstanding the foregoing, the Committee may
permit an Optionee to elect one or both of the following: (i) to have taxes
withheld in excess of the minimum amount required to be withheld by the Sponsor
under applicable law; provided that the Optionee certifies in writing to the
Sponsor that the Optionee owns a number of Other Available Shares having a Fair
Market Value that is at least equal to the Fair Market Value of Option Shares to
be withheld by the Company for the then-current exercise on account of withheld
taxes in excess of such minimum amount, and (ii) to pay to the Sponsor in cash
all or a portion of the taxes to be withheld upon the exercise of an Option. In
all cases, the Shares so withheld by the Company shall have a Fair Market Value
that does not exceed the amount of taxes to be withheld minus the cash payment,
if any, made by the Optionee. Any election pursuant to this Paragraph 15(b) must
be in writing made prior to the date specified by the Committee, and in any
event prior to the date the amount of tax to be withheld or paid is determined.
An election pursuant to this Paragraph 15(b) may be made only by an Optionee or,
in the event of the Optionee’s death, by the Optionee’s legal representative.
Shares withheld pursuant to this Paragraph 15(b) up to the minimum amount of
taxes required to

 

-15-



--------------------------------------------------------------------------------

be withheld by the Sponsor under applicable law shall not be treated as having
been issued under the Plan and shall continue to be available for subsequent
grants under the Plan. Shares withheld pursuant to this Paragraph 15(b) in
excess of the number of Shares described in the immediately preceding sentence
shall not be available for subsequent grants under the Plan. The Committee may
add such other requirements and limitations regarding elections pursuant to this
Paragraph 15(b) as it deems appropriate.

(c) Except as otherwise provided in this Paragraph 15(c), any tax liabilities
incurred in connection with the exercise of an Incentive Stock Option under the
Plan shall be satisfied by the Optionee’s payment to the Sponsor in cash all of
the taxes to be withheld upon exercise of the Incentive Stock Option.
Notwithstanding the foregoing, the Committee may permit an Optionee to elect to
have the Sponsor withhold a portion of the Shares underlying the Incentive Stock
Option exercised having a Fair Market Value approximately equal to the minimum
amount of taxes required to be withheld by the Sponsor under applicable law. Any
election pursuant to this Paragraph 15(c) must be in writing made prior to the
date specified by the Committee, and in any event prior to the date the amount
of tax to be withheld or paid is determined. An election pursuant to this
Paragraph 15(c) may be made only by an Optionee or, in the event of the
Optionee’s death, by the Optionee’s legal representative. Shares withheld
pursuant to this Paragraph 15(c) up to the minimum amount of taxes required to
be withheld by the Sponsor under applicable law shall not be treated as having
been issued under the Plan and shall continue to be available for subsequent
grants under the Plan. Shares withheld pursuant to this Paragraph 15(c) in
excess of the number of Shares described in the immediately preceding sentence
shall not be available for subsequent grants under the Plan. The Committee may
add such other requirements and limitations regarding elections pursuant to this
Paragraph 15(c) as it deems appropriate.

 

  16. Effective Date and Term of Plan

This amendment and restatement of the Plan shall be effective February 28, 2007.
The Plan shall expire on February 25, 2013, unless sooner terminated by the
Board.

 

  17. General

Each Option shall be evidenced by a written instrument containing such terms and
conditions not inconsistent with the Plan as the Committee may determine. The
issuance of Shares on the exercise of an Option shall be subject to all of the
applicable requirements of the corporation law of the Sponsor’s state of
incorporation and other applicable laws, including federal or state securities
laws, and all Shares issued under the Plan shall be subject to the terms

 

-16-



--------------------------------------------------------------------------------

and restrictions contained in the Articles of Incorporation and By-Laws of the
Sponsor, as amended from time to time.

Executed as of the 28th day of February, 2007.

 

     COMCAST CORPORATION

BY:

   /s/ DAVID L. COHEN         Name: David L. Cohen

ATTEST:

   /s/ ARTHUR R. BLOCK         Name: Arthur R. Block

 

-17-